Citation Nr: 0033232	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  99-11 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for anxiety reaction with 
conversion features manifested by recurrent blackouts and 
seizures, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel



REMAND

The veteran had active duty from August 1965 to August 1967.

This appeal arose from a February 1998 decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs.  

Service connection was initially granted for anxiety reaction 
with conversion features manifested by recurrent blackouts in 
January 1968.  However, the record reflects additional 
psychiatric diagnoses.  Most recently, on the VA examination 
in July 1999, the principal diagnosis was severe bipolar 
disorder, while other diagnoses included the presumably 
service connected conversion disorder, substance abuse, R/O 
alcohol- induced persisting dementia and post traumatic 
stress disorder symptoms.  The relationship of the service 
connected anxiety reaction/ conversion disorder and the other 
psychiatric disorders is unclear.  See 38 C.F.R. § 4.125(b), 
which provides that where there is a change in diagnosis of a 
mental disorder, the RO should determine whether the new 
diagnosis represents progression of the prior diagnosis, 
correction of an error in the prior diagnosis, or development 
of a new and separate condition.

In addition, although service connection is in effect for 
conversion features including seizures, it is unclear whether 
the veteran actually suffers from an organic seizure 
disorder.  If he does, the relationship between that disorder 
and service must be determined. 

Further, there are various references in the current file to 
VA treatment, for example, at the West Palm Beach Medical 
Center.  There are also references to the veteran's treatment 
at a VA mental heath clinic and at a substance abuse program.  
None of these records are in the claims folder.  A copy of 
the veteran's Social Security Administration (SSA) decision 
with supporting documents should be obtained.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain copies of all of 
the veteran's current VA treatment 
records, inpatient and outpatient, and 
place them in the claims file.

2.  The RO should obtain the names and 
addresses of any non- VA medical care 
providers who recently treated the 
veteran for his psychiatric disorder.  
After securing the necessary release, the 
RO should obtain these records.

3.  The RO should obtain the veteran's 
SSA decision, and all supporting medical 
documents, and associate these records 
with the claims file.

4  When the aforementioned development is 
completed, the RO should then arrange for 
a VA psychiatric examination of the 
veteran by a board of two psychiatrists, 
board certified if possible.  
Neuropsychological evaluation, to include 
the necessary tests and studies, should 
be scheduled in conjunction with the 
psychiatric examination.  

The purpose of the examination is to 
determine the psychiatric diagnoses; to 
determine the relationship of those 
diagnoses to the service connected 
anxiety reaction/conversion disorder; to 
determine the severity of the service 
connected psychiatric disorder(s); and to 
determine whether the veteran's seizure 
disorder is a manifestation of the 
service connected anxiety 
disorder/conversion features.  
Consultation with a neurologist, if 
indicated, should be obtained. 

If, following examination of the veteran, 
the diagnoses are other than anxiety 
disorder/conversion features, the 
examiners should express opinion as to 
whether any new diagnosis represents 
progression of the service connected 
disability, correction in an error of the 
diagnosis of service connected 
disability, or development of a new and 
separate condition.  The examiners should 
also offer opinion as to the severity of 
the service connected disability/ies.  
Finally, the examiners should offer 
opinion as to whether the veteran 
continues to manifest seizures due to the 
conversion disorder or whether he has an 
organic seizure disorder.  The claims 
file and a copy of this remand must be 
made available to the examiners.

5.  The RO should then readjudicate the 
issue of entitlement to an increased 
rating for the service-connected 
psychiatric disorder with consideration 
given to all of the evidence of record.  
The veteran and his representative should 
be furnished a copy of the supplemental 
statement of the case, and afforded a 
reasonable time to respond to it. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




